         Case 1:19-cv-02532-PAE Document 71 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


RICARDO CAJERO TORRES, et al.,

                                       Plaintiffs,                 19 Civ. 2532 (PAE) (RWL)
                        -v-
                                                                             ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received and carefully reviewed the motions and supporting submissions

of Michael K. Chong, Esq., and Vincent L. Gonzalez, Esq., to withdraw as counsel for defendants,

Dkts. 59, 63, as well as plaintiffs’ opposition, Dkt. 65, and Chong and Gonzalez’s reply, Dkt. 66.

As stated in prior orders, the Court has held these motions in abeyance for several weeks in order

to give defendants time to secure successor counsel. But the Court advised that, if no such

counsel appeared by February 4, 2021, it expected to grant the motions to withdraw. Dkts. 60, 64.

As of today, no successor counsel has appeared.

       Substantially for the reasons set forth in the declarations of Chong and Gonzalez, the

Court agrees that their withdrawal is warranted, and hereby grants their motions for leave to

withdraw. Contrary to plaintiffs’ opposition, granting these motions is unlikely to disrupt the

yet-unscheduled trial in this action. As the Court explained at the December 23, 2020 case

management conference, in light of the central-scheduling mechanism for jury trials occasioned

by the ongoing COVID-19 pandemic, such a trial in this case is unlikely to go forward for many

months. Nor will granting the motions to withdraw otherwise prejudice plaintiffs. If anything,

doing so may hasten the disposition of some defendants’ liability. As the Court stated in orders
          Case 1:19-cv-02532-PAE Document 71 Filed 02/05/21 Page 2 of 2




on January 14 and 20, 2021, because defendants Sushi Sushi Holdings Inc. and Harlem Sushi Inc.

are corporate entities that cannot proceed pro se, Lattanzio v. COMTA, 481 F.3d 137, 139 (2d Cir.

2007), without counsel acting on their behalf, the Court will entertain a motion for entry of

default as to those defendants for failure to defend this lawsuit, see Dkts. 60, 64. As to the

individual defendants who will now proceed pro se, Igor Grinberg and Angie Herrera, the

deadlines previously imposed remain in place. See Dkt. 57.

       To assure that individual defendants Mr. Grinberg and Ms. Herrera can ably defend

themselves pro se, the Court directs Mr. Grinberg and Ms. Herrera to obtain ECF access and file

notices of pro se appearance, containing their addresses and contact information.

       Chong and Gonzalez are directed to serve this order on Mr. Grinberg and Ms. Herrera

forthwith, and to file proof of such service on the docket by Monday, February 8, 2021.

       SO ORDERED.

                                                            PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: February 5, 2021
       New York, New York




                                                 2
